Title: To George Washington from John Kirkpatrick, 19 March 1759
From: Kirkpatrick, John
To: Washington, George



Dear Sir
Kirkcudbright [Scotland] March 19th 1759

I shoud come short of the duty I owe you, if I omitted to cultivate your correspondence by an opportunity now offering from Whitehaven—by wc. I make free to convey my warmest and kindest wishes for Your health and happiness.
Since my return I have been pretty much confind thro’ the

tenderness of my constitution and the inclement season of the year, which prevented me hitherto from enjoying that pleasure I promised myself amongst my friends and acquaintences—and cuts me short of that intelligence to be met with from Virginia and other places relative to publick affairs—however, we had a speedy and particular account of your success at Du Quesne—which fell at length an easy prey—after the numberless risks your person happily escaped—let me give you joy on this occasion—and welcome the wishfull prospects of peace that must undoubtedly result from this circumstance, to the poor and oppressd inhabitants of Virginia—whose calamities and sufferings deserve Royal sympathy—however disregarded and misrepresented they have hitherto been—I have not learn’d further particulars than the reduction of the place—and leaving Capt. Waggener in it with 300 Men—what the remainder of the forces are employ’d in—What your destiny and inclination leads you to—or what are intended by the General this insuing summer I am quite unacquainted—As to your own dispositions, whether you incline to mix again in military matters and share the honours & dangers of another Campaign—or prefer the peacefull enjoyment of that happiness you have helped to restore, to a retired life—Your are equally my concern—and my best prayers are ever attending you.
The favour of your Letter with accounts of the roads and forces was vastly acceptable and entertaining to many—Coud you continue to oblidge me with a letter now and then—it woud be a great honour—and if I coud contribute any thing towards your service while here—nothing woud please more than to be employ’d.
I have not heard from Doctr Craik since I arrived, by this time I suppose he is sufficiently tired of Fighting, and no doubt has prudently pitch’d his tent—in some of his own tennements—where he can, have & hold it, to him and his, forever—He and some others of my friends promisd me a plantation, or two in the Plains of Pitbourgh but I fancy they forgot me—The Pensilvanians I suppose will reap the fruits of this Harvest—which the Virginians have Long toild and Labour’d for—I saw plainly the whole Campaign, was favourd For them.
There is nothing new to tell you of—preparations are making For large fleets and expeditions—Guardaloupe you woud

hear is taken—and Martinico expected—The forces in Germany have not left Winter Quarters—I conclude with Assurance of Real regard & Unfeigned esteem—Dear Sir Your Very Obt & Oblidged Servt

Jno. Kirkpatrick

